Citation Nr: 0832618	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for disk 
herniation, at L4-5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The veteran had active service from July 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2007, the RO granted service connection for 
radiculopathy, right leg, and assigned a separate 10 percent 
rating for this disability, effective from January 2006.  
This action by the RO in effect resulted in a separate rating 
for a symptom which was considered part and parcel of the 
service-connected disk herniation at L4-5.  The veteran was 
notified of this action and of his appeal rights.  In his 
substantive appeal of the June 2006 rating decision, the 
veteran expressed dissatisfaction with the 20 percent rating 
of his disk herniation at L4-5, specifically.  The Board 
therefore considers this 20 percent rating to be the only 
issue on appeal.  


FINDING OF FACT

The veteran's disk herniation at L4-5 has not manifested 
forward flexion of the thoracolumbar spine to 30 degrees of 
less; ankylosis; or incapacitating episodes of at least four 
weeks, but less than 6 weeks, over the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for disk herniation at L4-5 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 
4.71a, Diagnostic Code 5243 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Discussion

The veteran is seeking an increased disability evaluation for 
his disk herniation at L4-5.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In cases such as 
this, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In the procedural background of this claim, in June 1980 the 
veteran was granted service connection for lumbosacral strain 
at a noncompensable rating under the then existing Diagnostic 
Code 5295.  In January 2006, the veteran submitted his claim 
for an increased rating for his lumbosacral strain stating 
his back had become worse.  The April 2006 rating decision 
increased his evaluation to 20 percent for his disability, 
now characterized as an L4-5 disk herniation with right leg 
radiculopathy, under what is now Diagnostic Code 5243.  After 
his notice of disagreement, another rating decision in 
January 2007 granted service connection for the right leg 
radiculopathy and assigned a 10 percent disability rating.  
The veteran perfected his appeal, expressing his disagreement 
specifically with the 20 percent evaluation of his disk 
herniation. 

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that one should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  Intervertebral 
disc syndrome (preoperatively or postoperatively) may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  See 38 C.F.R. § 4.25 
(combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation and incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a 20 percent evaluation. A 40 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months. A 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet.App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The April 2006 VA examination reflected the veteran's report 
of constant pain, experienced as a throb to an ache, 
occurring mainly in his right lower back.  The veteran also 
reported occasional muscle spasm with increased pain.  There 
was no limitation on walking, though the veteran had 
difficulty stooping.  The veteran could stand for a limited 
amount of time, and then he would have to sit.  It was 
difficult for him to stand after sitting.  However, he was 
able to complete activities of daily living and the veteran 
denied bowel or bladder dysfunction.  The veteran reported 
flare-ups could occur with any wrong movement, usually 1-2 
times per week, lasting approximately 2 days.  The veteran 
also reported a brief history of incapacitating episodes 
consisted of one 3 week period in October 2005, with 1 to 2 
incidents prior that lasted 1 - 2 weeks each.  

Objectively, the VA examiner noted the veteran walked with a 
normal gait and used no assistive devices.  The examiner 
found no muscle guarding or spasm.  The range of motion was 
as follows:  flexion was 50 degrees of a normal 90 degrees 
with pain in the right side of the veteran's lower back.  
Extension was 20 degrees of a normal 30 degrees also with 
pain.  Side bending right was 20 degrees of a normal 30 
degrees. Rotation left and right of the upper spine is 20 
degrees of a normal 30 degrees. There was no movement of 
lower spine and negative straight leg raising.  With 
repetition the patient described an increase in pain.  The 
veteran had difficulty toe walking.  The examiner noted the 
veteran's thoracolumbar spine range of motion and strength 
was diminished due to the complaint of pain on repetitive 
motion testing the extent and degree of which was not 
possible to determine due to the subjectivity of the 
exercise.   

The VA examiner also noted the December 2005 Magnetic 
Resonance Imaging (MRI) examination gave the impression of a 
small subligamentous herniation of nucleus pulposus of the 
right of the midline at the right L4-5 level and at the other 
levels that represented minimal annual bulges.

VA treatment records showed complaints of low back pain.  A 
November 2006 treatment record showed that the veteran 
continued to complain of increasing low back pain and 
difficulty with prescribed pain relieving medications and 
that he had a history of gastro-intestinal discomfort because 
of some medications.  There were no private treatment 
records.

The Board finds the medical evidence of record shows the 
veteran's low back disability was manifested by flexion 
limited to 60 degrees and occasional back spasms.  Moreover, 
there is no evidence of incapacitating episodes requiring 
physician prescribed bed rest for at least two weeks over the 
past twelve months.  Thus, the Board concludes that the 
veteran's disability picture for his low back disability for 
the rating period is adequately reflected by the criteria for 
a 20 percent rating currently in effect.

The Board finds that a rating in excess of 20 percent is not 
warranted.  There has been no medical evidence showing that 
the veteran has been prescribed bed rest due to 
incapacitating episodes having a total of at least four 
weeks, but less than 6 weeks, during the past 12 months.  
Further, there is no objective finding of forward flexion of 
the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  The most 
restrictive range of motion documented in the April 2006 VA 
examination was forward flexion not greater than 30 degrees.  
Further, there has been no indication that there is ankylosis 
of the lumbar spine.

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, as discussed above.  Nevertheless, 
a higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a higher rating.

In conclusion, the Board finds a rating in excess of 20 
percent is not warranted for the veteran's disk herniation at 
L4-5 for the rating period on appeal.  As the preponderance 
of the evidence weighs against awarding higher ratings in 
this instance, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the veteran's limitation of flexion and 
combined range of motion are clearly accounted for in 
Diagnostic Code 5243 which compensates for limitations of 
flexion with or without pain.  The Board finds this 
Diagnostic Code adequately addresses the veteran's symptoms.  
As such, the Board finds that the diagnostic code for the 
veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.




Duty to Notify and Duty to Assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2006, before the 
adjudication of the claim.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a March 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected lumbosacral sprain, the evidence must show that his 
condition has gotten worse.  The letter also explained that 
the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The June 2006 rating 
decision explained the criteria for the next higher 
disability rating available for L4-5 disk herniation with 
right leg radiculopathy, under the applicable diagnostic 
codes.  The January 2007 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected L4-5 disk 
herniation with right leg radiculopathy (formerly rated as 
lumbosacral strain), as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by the New York State Veterans Commission and 
its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination, obtained a medical opinion as to the severity of 
disability, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

A disability rating in excess of 20 percent is not warranted 
for the veteran's disk herniation at L4-5.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


